Case 1:17-cr-00034-TH-KFG Document 67 Filed 12/14/20 Page 1 of 4 PageID #: 297




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                BEAUMONT DIVISION

UNITED STATES OF AMERICA                        '
                                                '
V.                                              '           CASE NO. 1:17-CR-34
                                                '
                                                '
MARTIN GUTIERREZ                                '

                         REPORT AND RECOMMENDATION
                    ON DEFENDANT=S COMPETENCY TO PROCEED

       Pursuant to 28 U.S.C. ' 636(b) and the Local Rules for the United States District Court for

the Eastern District of Texas, this criminal proceeding is before the undersigned United States

Magistrate Judge upon referral from the District Court.             The Court now enters its

recommendation that the District Court find the defendant, Martin Gutierrez, competent to

proceed.

       A.      Procedural History

       On October 21, 2019, Mr. Gutierrez was convicted of assaulting a federal officer after

entering a plea of guilty. See Judgment (doc. #54). United States District Judge Thad Heartfield

sentenced Mr. Gutierrez to a three (3) year term of supervised release as part of the sentence. See

id.

                                                1
Case 1:17-cr-00034-TH-KFG Document 67 Filed 12/14/20 Page 2 of 4 PageID #: 298




        The Court takes judicial notice of the complex procedural history regarding the defendant’s

mental health issues, dating to his first appearance on the Indictment before this court on April 26,

2017.   The undersigned will not summarize that history here for the sake of brevity, but

incorporates the record in support. See, e.g., doc. #s 12, 16, 21, 22, 25, 29, 30, 31, 32, 33, 34, 35,

36.

        Pertinent to the pending revocation proceedings, on October 24, 2019, the United States

Probation Office filed its Petition (doc. #56) seeking the revocation of the defendant’s supervised

release. On November 4, 2019, pursuant to the motion of counsel, the undersigned entered an

order directing the mental examination of the defendant (doc. #61).         In that order, the Court

directed that the defendant be committed to the custody of the Attorney General for placement in

a suitable facility for an examination by a psychiatrist or psychologist pursuant to 18 U.S.C. §§

4241 and 4242, where he was to be examined pursuant to the provisions of 18 U.S.C. § 4247(b).

        On January 24, 2020, the Court received a forensic evaluation recommending the

commitment of Mr. Gutierrez to a Federal Medical Center (FMC) for treatment for purposes of

restoring competency.       See Sealed Forensic Evaluation (doc. #63).             The undersigned

accordingly entered an order extending Mr. Gutierrez’s commitment for restoration of

competency. See Order (doc. #65).

        B.     Current Competency Findings Before the Court for Consideration

        On October 19, 2020, the warden for FMC Butner issued a letter notifying the Court and

counsel that the forensic evaluation of Mr. Gutierrez had been completed.      See doc. #66-2.   The

warden also forwarded a sworn Certificate of Restoration of Competency to Stand Trial (see 18

U.S.C. § 4241(e)), as well as a copy of the most recent forensic evaluation prepared by the forensic

                                                  2
Case 1:17-cr-00034-TH-KFG Document 67 Filed 12/14/20 Page 3 of 4 PageID #: 299




psychology staff at FMC Butner. See doc. #66-1, #66.         The examiners signed that report on

October 22, 2020, and October 27, 2020, respectively.    See doc. #66.

       The competency report, which reflects the examiner’s method of evaluation and opinion in

detail and sets forth the corresponding psychological findings and recommendations, was filed in

the record under seal and provided to both the defendant=s attorney and the attorney for the

Government.    On December 10, 2020, the Court conducted a competency hearing to address the

findings set forth in the psychological report.   Given the opportunity, neither party objected to

the report or offered evidence disputing the examiner’s conclusion that Mr. Gutierrez is now

competent to proceed.

       C.      Conclusion and Recommendation

       Pursuant to 18 U.S.C. §§ 4241(d) and (e), the undersigned United States Magistrate Judge

finds by a preponderance of the evidence that the defendant, Martin Gutierrez, has recovered to

such an extent that he is able to understand the nature and consequences of the proceedings against

him and to assist properly in his defense.   Accordingly, based upon the opinion issued by the

forensic psychological examiner and the agreement of the parties, at this time the Court

recommends that defendant be found competent to proceed pursuant to 18 U.S.C. § 4241.




                                                  3
Case 1:17-cr-00034-TH-KFG Document 67 Filed 12/14/20 Page 4 of 4 PageID #: 300




       D.      Objections

       Objections must be:    (1) specific, (2) in writing, and (3) served and filed within fourteen

(14) days after being served with a copy of this report. See 28 U.S.C. ' 636(b)(1).       A party=s

failure to object bars that party from:   (1) entitlement to de novo review by a district judge of

proposed findings and recommendations, see Rodriguez v. Bowen, 857 F.2d 275, 276-77 (5th Cir.

1988), and (2) appellate review, except on grounds of plain error of unobjected-to factual findings
  .
and legal conclusions accepted by the district court, see Douglass v. United Servs. Auto. Ass=n., 79

F.3d 1415, 1417 (5th Cir. 1996) (en banc).    The constitutional safeguards afforded by Congress

and the courts require that, when a party takes advantage of his right to object to a magistrate=s

findings or recommendation, a district judge must exercise its nondelegable authority by

considering the actual evidence and not merely by reviewing and blindly adopting the magistrate

judge=s report and recommendation. See Hernandez v. Estelle, 711 F.2d 619, 620 (5th Cir. 1983);

United States v. Elsoffer, 644 F.2d 357, 359 (5th Cir. 1981) (per curiam).


                    SIGNED this the 14th day of December, 2020.




                                                       ____________________________________
                                                       KEITH F. GIBLIN
                                                       UNITED STATES MAGISTRATE JUDGE




                                                 4
